Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 and 17-20 are pending.  Claim 16 has been canceled.  Note that, Applicant’s amendment and arguments filed 8/29/22 have been entered. 
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/30/22 have been withdrawn:
The rejection of claims 1-15, 17, 18, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004).
Kilkenny et al teach an improved cleaning composition adapted to clean a variety of hard surfaces.  See Abstract.  The composition generally contains from 0.02% to 10% cationic biocide, 0 to 99% of solvent, 0.001 to 10% of surfactant, 0 to 10% of builder detergent, 0 to 20% of polymer, 0 to 10% of biocide release agent, and 0 to 99.95% water.  See paras. 83-93.  Suitable cationic biocides include biguanide compounds, etc.  See para. 62.  Additional biocides include iodine compounds, etc.  See para. 77.   Suitable surfactants include lauryl sulfate, lauryl ether sulfate, amine oxide, ethoxylated alcohol, etc., and mixtures thereof.  See para. 68. The cleaning composition loaded onto a wipe which may be made of wood pulp, may be nonwoven, etc.  The cleaning wipe can contain a superabsorbent material and the loading ratio of the cleaning composition onto the cleaning wipe can be about 2-5:1. See paras. 69-74.  Suitable polymers include polyvinyl pyrrolidone, polyethylene glycols, etc.  See para. 78.  Additionally, perfumes, fragrances, etc., may be added to the composition. See para. 80.  Note that, Kilkenny exemplifies compositions containing Neodol 91-8 (example of a low emulsifying surfactant), poly(hexymethylene biguanide) hydrochloride, lauryl dimethylamine oxide and APG 325 (examples of high emuslfying surfactants), isopropanol, etc.  See paras. 110-145. 
Kilkenny et al do not teach, with sufficient specificity, a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Kilkenny et al suggest a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, 15, 17, 18, and 20 above, and further in view of Baker et al (US 4,690,779).
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of polyethylene glycol 4000 in addition to the other requisite components of the composition as recited by the instant claims.  
Baker et al teach an aqueous hard surface cleaning composition containing 0.05% to 25% by weight of a surfactant, 0.05% to 25% of a polymer such as polyethylene glycol having a molecular weight less than 5000, etc.  See Abstract.  The use of the polymers in combination with a surfactant provides improved cleaning and the desired viscosity.  See column 3, lines 25-35.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol having a molecular weight of 4000 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Baker et al teach that the use of polyethylene glycol having a molecular weight of 4000 in a similar composition provides improved cleaning and desired viscosity and further, Kilkenny et al teach the use of polyethylene glycol in general.  
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, 15, 17, 18, and 20 above, and further in view of Mahieu et al (US 6,475,976).  
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of Tween 20 in addition to the other requisite components of the composition as recited by the instant claims.  
Mahieu et al teach an antibacterial cleaning wipe comprising a nonwoven fabric wherein the nonwoven fabric is impregnated with a cleaning composition that provides a lasting antibacterial protection of hard surface.  See Abstract.  Suitable nonionic surfactants include ethoxylated alcohols, Tween 20, etc.  See column 6, line 50 to column 7, line 35.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tween 20 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Mahieu et al teach the use of Tween 20 as a surfactant in a similar composition and further, Kilkenny et al teach the use of a wide variety of nonionic surfactants in general. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, 15, 17, 18, and 20 above, and further in view of EP 3,263,681.
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of the specific polymer as recited by instant claim 12 in addition to the other requisite components of the composition as recited by the instant claims.  
	‘361 teaches liquid hard surface cleaning compositions containing polyvinylpyrrolidone copolymers which provide good limescale removal and shine on chromed and stainless steel surfaces.  See Abstract.  Note that, ‘361 teaches copolymers which are the same as recited by instant claim 12.  See paras. 12-20.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific polymer as recited by instant claim 12 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because ‘361 teaches that the use of the specific polymer as recited by instant claim 12 in a similar composition provides good limescale removal and shine on stainless steel surfaces and further, Kilkenny et al teach the use of polymers in general and further, such properties would be desirable in the composition taught by Kilkenny et al.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, 15, 17, 18, and 20 above, and further in view of Neal et al (US 8,852,399).
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of the specific polymer as recited by instant claim 14 in addition to the other requisite components of the composition as recited by the instant claims.  
Neal et al teach polymer containing articles of manufacture that provide one or more superior properties, such as soil adsorption properties, etc.  See Abstract.  Suitable polymers include Mirapol HSC-300, which is the polymer recited by instant claim 14 (and listed on page 15 of the instant specification).  See Table 2.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific polymer as recited by instant claim 14 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Neal et al teach that the use of the specific polymer as recited by instant claim 14 in a similar composition provides soil adsorption properties and further, Kilkenny et al teach the use of polymers in general and further, such soil adsorption properties would be desirable in the compositions taught by Kilkenny et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18, and 19 of copending Application No. 16/994706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15, 18, and 19 of 16/994706 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-15, 18, and 19 of 16/994706 suggest a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Kilkenny et al, Applicant states that Kilkenny et al makes not distinction whatsoever between high-emulsifying and low-emulsifying surfactants and instead, lumps all surfactants together stating that a wide variety of surfactants and combinations thereof can be used in the composition.  
In response, note that, Kilkenny et al clearly teach that the cationic biocide used in the composition may be one or biguanide compounds and/or quats. Additionally, Kilkenny et al teach that if the compositions do contain quaternary ammonium compounds, Kilkenny et al clearly teach that such compounds are used in amounts from 0.05% to 5% by weight, or 0.02 to 10% by weight (See paras. 20 and 83 of Kilkenny et al, for example), which would clearly suggest about 0.01% to about  0.5% by weight as recited by the instant claims.
Additionally, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Kilkenny et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II). The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
	For example, Kilkenny exemplifies compositions containing Neodol 91-8 (example of a low emulsifying surfactant), poly(hexymethylene biguanide) hydrochloride, lauryl dimethylamine oxide and APG 325 (examples of high emuslfying surfactants), isopropanol, etc.  (See paras. 110-145 of Kilkenny et al).  Additionally, the Examiner that the broad teachings of Kilkenny et al would suggest compositions having the same greasy soil distribution properties and turbidity as the compositions recited by the instant claims because Kilkenny et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Kilkenny et al.  While Kilkenny et al do not specifically mention or discuss greasy soil distribution properties associated with the quaternary ammonium compound or turbidity, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144. To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Kilkenny et al are sufficient to render the clamed invention obvious under 35 USC 103. 
 With respect to the rejection of instant claim 8 using Kilkenny et al, further in view of Baker et al, Applicant states that the teachings of Kilkenny et al are not sufficient to suggest the claimed invention and that the teachings of Baker are not sufficient to remedy the deficiencies of Kilkenny et al.  In response, note that, the Examiner asserts that the teachings of Kilkenny et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Baker et al is analogous prior art relative to the claimed invention and Kilkenny et al and that one of ordinary skill in the art clearly would have looked to the teachings of Baker et al to cure the deficiencies of Kilkenny with respect to instant claim 8.  Baker et al is a secondary reference relied upon for its teaching of polyethylene glycol 4000.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use polyethylene glycol having a molecular weight of 4000 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Baker et al teach that the use of polyethylene glycol having a molecular weight of 4000 in a similar composition provides improved cleaning and desired viscosity and further, Kilkenny et al teach the use of polyethylene glycol in general.  Thus, the Examiner asserts that the teachings of Kilkenny et al, further in view of Baker et al, are sufficient to render the claimed invention obvious under 35 USC 103. 
  With respect to the rejection of instant claim 9 using Kilkenny et al, further in view of Mahieu et al, Applicant states that the teachings of Kilkenny et al are not sufficient to suggest the claimed invention and that the teachings of Mahieu et al are not sufficient to remedy the deficiencies of Kilkenny et al.  In response, note that, the Examiner asserts that the teachings of Kilkenny et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Mahieu et al is analogous prior art relative to the claimed invention and Kilkenny et al and that one of ordinary skill in the art clearly would have looked to the teachings of Mahieu et al to cure the deficiencies of Kilkenny with respect to instant claim 9.  Mahieu et al is a secondary reference relied upon for its teaching of Tween 20.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use Tween 20 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Mahieu et al teach the use of Tween 20 as a surfactant in a similar composition and further, Kilkenny et al teach the use of a wide variety of nonionic surfactants in general. Thus, the Examiner asserts that the teachings of Kilkenny et al, further in view of Mahieu et al, are sufficient to render the claimed invention obvious under 35 USC 103. 
With respect to the rejection of instant claim 12 using Kilkenny et al, further in view of EP 3,263,681, Applicant states that the teachings of Kilkenny et al are not sufficient to suggest the claimed invention and that the teachings of EP 3,263,681 are not sufficient to remedy the deficiencies of Kilkenny et al.  In response, note that, the Examiner asserts that the teachings of Kilkenny et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that EP 3,263,681 is analogous prior art relative to the claimed invention and Kilkenny et al and that one of ordinary skill in the art clearly would have looked to the teachings of EP 3,263,681 to cure the deficiencies of Kilkenny with respect to instant claim 12.  EP 3,263,681 is a secondary reference relied upon for its teaching of the specific polymer as recited by instant claim 12.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use the specific polymer as recited by instant claim 12 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because ‘361 teaches that the use of the specific polymer as recited by instant claim 12 in a similar composition provides good limescale removal and shine on stainless steel surfaces and further, Kilkenny et al teach the use of polymers in general and further, such properties would be desirable in the composition taught by Kilkenny et al.  Thus, the Examiner asserts that the teachings of Kilkenny et al, further in view of EP 3,263,681, are sufficient to render the claimed invention obvious under 35 USC 103.
With respect to the rejection of instant claim 14 using Kilkenny et al, further in view of Neal et al, Applicant states that the teachings of Kilkenny et al are not sufficient to suggest the claimed invention and that the teachings of Neal et al are not sufficient to remedy the deficiencies of Kilkenny et al.  In response, note that, the Examiner asserts that the teachings of Kilkenny et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Neal et al is analogous prior art relative to the claimed invention and Kilkenny et al and that one of ordinary skill in the art clearly would have looked to the teachings of Neal et al to cure the deficiencies of Kilkenny with respect to instant claim 14.  Neal et al is a secondary reference relied upon for its teaching of the specific polymer as recited by instant claim 14.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use the specific polymer as recited by instant claim 14 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Neal et al teach that the use of the specific polymer as recited by instant claim 14 in a similar composition provides soil adsorption properties and further, Kilkenny et al teach the use of polymers in general and further, such soil adsorption properties would be desirable in the compositions taught by Kilkenny et al.  Thus, the Examiner asserts that the teachings of Kilkenny et al, further in view of Neal et al, are sufficient to render the claimed invention obvious under 35 USC 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/September 22, 2022